DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter 

Claims 21, 22, 27, 28, 39-44, 47-52, 54, 56, 57, 59, 63, 64, 66-68, 73, 74, 76, and 77 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 21 as a whole, including the limitations regarding providing a transition metal nucleating agent in the molten electrolyte by (i) dissolution of the transition metal nucleating agent from the anode or (ii) addition of the transition metal nucleating agent as a transition metal salt to the molten electrolyte, wherein the transition metal nucleating agent is selected from nickel, iron, cobalt, copper, titanium, chromium, manganese, zirconium, molybdenum, silver, cadmium, vanadium, tin, ruthenium, and any combination thereof; and (b) the carbon nano-material is a carbon nano-fiber, a carbon nano-tube, or both, and (ii) at least 80% of the carbon produced is carbon nanomaterials.

The prior art of record does not teach or render obvious the invention of claims 22 and 73 as a whole, including the limitation that the electrolysis reaction is performed at an initial current density of about 5 mA/cm2, the current density is then increased from about 5 mA/cm2 to about 100 mA/cm2, then maintained at a current density of between about 20 and about 1000 mA/cm2.

The prior art of record does not teach or render obvious the invention of claim 66 as a whole, including the limitation that the transition metal6 153520.00103/128824047v.1Application No. 15/292,823Docket No.: 153520.00103nucleating agent is provided in the molten electrolyte by (i) dissolution of the transition metal nucleating agent from the anode or (ii) addition of the transition metal nucleating agent as a transition metal salt to the molten electrolyte.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUL JAIN whose telephone number is (571) 270-1915. The examiner can normally be reached on M-F 10 AM to 7 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan A. Van can be reached on 571 -272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795